        Case 1:19-cr-10080-NMG Document 2138 Filed 09/01/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
                                     )
      v.                             ) Case No. 19-CR-10080-NMG
                                     )
                                     ) REQUEST FOR ORAL ARGUMENT
WILLIAM MCGLASHAN, JR,               )
                                     )
      Defendant.                     )
 ___________________________________)


                  MOTION FOR PERMISSION FOR LIMITED TRAVEL

       Defendant William McGlashan, Jr. (“Mr. McGlashan”) hereby moves, for Permission for

Limited Travel from September 3 to September 8 to Scotland to accompany his son on a trip to

begin his freshman year of college.

       As grounds for this motion, Mr. McGlashan states the following:

       1.      Mr. McGlashan self-surrendered on June 2, 2021 and was released on August 31,

2021. His travel would be from September 3, 2021 to September 8, 2021 to Scotland to

accompany his younger son to school. In his sentencing memorandum (Dkt. 1838), Mr.

McGlashan explicitly requested an early report date as he hoped to complete his prison sentence

before his children began school in the fall, and also requested a return of his passport. This
Court granted both of these requests. (Dkt. 1855). Mr. McGlashan’s passport is currently in

Massachusetts, and counsel for Mr. McGlashan has arranged to pick up the passport on

September 2, 2021.

       2.      Mr. McGlashan is currently being supervised by the Probation Office in the

Northern District of California. Counsel for Mr. McGlashan has conferred with Supervising

Probation Officer Jennifer James of that office regarding this motion. Officer James stated that
the N.D. Cal. Probation Department does not have an objection to Mr. McGlashan’s proposed

travel. Officer James stated that although her office has a policy to object to “recreational” travel
        Case 1:19-cr-10080-NMG Document 2138 Filed 09/01/21 Page 2 of 4




within the first sixty (60) days of release, the N.D. Cal. Probation Department does not view Mr.

McGlashan’s proposed travel as “recreational.” Rather, Mr. McGlashan’s proposed travel would

be considered as a “once in a lifetime” event, similar to a wedding, family reunification, funeral,

etc., for which the office does not typical object to travel. Officer James further stated that the

N.D. Cal. Probation Office has no specific reason to object to Mr. McGlashan’s proposed travel.

       3.      Mr. McGlashan has been deeply remorseful about his conduct – in largest part

because of its effect on his family, especially his children. While his children have responded

with love, compassion and maturity, they have suffered negative impacts from the media frenzy

that surrounded this investigation. His older son was barred from walking with his class at his

graduation from high school. His younger son is looking forward to matriculating at his school

in Scotland where news about the college admissions scandal is less widespread. Mr.

McGlashan seeks to restore normalcy to his family’s life as soon as possible, including helping

his wife parent the children and getting their younger son settled for his freshman year.

       4.      Mr. McGlashan has satisfied all financial obligations that were part of his

judgment (Dkt. 1951). Counsel for Mr. McGlashan has conferred with the Probation Office for

the District of Massachusetts regarding this motion, which indicated that it did not support this

request. Counsel for Mr. McGlashan has conferred with the United States Attorney’s Office

regarding the relief sought in this motion and was informed that the government takes no
position on this request.

       5.      But for the timing of the school year, Mr. McGlashan would not be seeking to

travel at this time. He is seeking solely to accompany his child for the start of his freshman year

and is proposing an itinerary that spans less than a week. His family is very hopeful that he can

join his son for this trip and would be very appreciative of the Court’s consideration.




                                                  2
        Case 1:19-cr-10080-NMG Document 2138 Filed 09/01/21 Page 3 of 4




                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Mr. McGlashan hereby requests a hearing be scheduled no

later than September 2, 2021, if necessary to assist the Court in deciding this motion.



Dated: September 1, 2021                         Respectfully submitted,

                                                 William McGlashan, Jr.

                                                 By his attorney,

                                                 /s/ Jack W. Pirozzolo
                                                 Jack W. Pirozzolo (BBO # 564879)
                                                 Sidley Austin LLP
                                                 60 State Street
                                                 36th Floor
                                                 Boston, MA 02109
                                                 (617) 223-0304
                                                 jpirozzolo@sidley.com




                  LOCAL RULES 112.1 AND 7.1(A)(2) CERTIFICATION

       I, Jack W. Pirozzolo, counsel for Mr. McGlashan, hereby certify that, in accordance with

Local Rules 112.1 and 7.1(A)(2), I have conferred with counsel for the government, who stated

that the government takes no position on this request.

                                                             /s/ Jack W. Pirozzolo
                                                             Jack W. Pirozzolo




                                                 3
        Case 1:19-cr-10080-NMG Document 2138 Filed 09/01/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 1, 2021, this document, filed through the CM/ECF

system, will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.



                                                              /s/ Jack W. Pirozzolo
                                                              Jack W. Pirozzolo




                                                  4
